Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name: Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel December 23, 2008 EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Re: John Hancock Municipal Securities Trust (the Trust) Prospectuses and Statement of Additional Information: - John Hancock High Yield Municipal Bond Fund and - John Hancock Tax-Free Bond Fund (the Funds); File Nos. 811-5968 and 33-32246 CERTIFICATE UNDER RULE 497(j) Gentlemen and Ladies: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the form of the Funds Prospectuses and the Funds Statement of Additional Information dated January 1, 2009 for the above-captioned registrant that would have been filed under paragraph (b) or (c) of Rule 497(j) does not differ from that contained in the most recent registration statement amendment and the text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette
